    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 1 of 37




                    UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA

301, 712, 2103 AND 3151 LLC; 12
TWENTY-SECOND AND 1827 LASALLE
LLC; 137 EAST SEVENTEENTH STREET
LLC; 1522 LASALLE AVENUE LLC; 1728
SECOND AVENUE AND 1801 THIRD         Case No. 0:20-cv-01904 (PAM/BRT)
AVENUE LLC; 1806 AND 1810 THIRD
AVENUE LLC; 1816, 1820 AND 1830
STEVENS AVENUE LLC; 1817 SECOND
AVENUE LLC; 1900 AND 1906 CLINTON     MEMORANDUM OF LAW IN
AVENUE LLC; 1924 STEVENS AVENUE        SUPPORT OF PLAINTIFFS’
LLC; 2020 NICOLLET AVENUE LLC;        MOTION FOR PRELIMINARY
2101 THIRD AVENUE LLC; 2323 AND                INJUNCTION
2401 CLINTON AVENUE LLC; 2417, 2423
AND 2439 BLAISDELL AVENUE LLC;
2427 BLAISDELL AND 2432 FIRST
AVENUE LLC; 25 TWENTY-FIFTH
STREET LLC; 2535 CLINTON AVENUE
LLC; 2545 BLAISDELL AVENUE LLC;
2609 HENNEPIN AVENUE LLC; 2633
PLEASANT AVENUE LLC; 2720
PILLSBURY AVENUE LLC; 2738 AND
2750 PILLSBURY AVENUE LLC; 2809
PLEASANT AVENUE LLC; 600
FRANKLIN AVENUE LLC; AMY SMITH;
BLAISDELL 3322, LLC; BLOOMINGTON
4035, LLC; BRYANT AVENUE
PROPERTIES LLC; COLFAX
APARTMENTS LLC; COLFAX VILLAS I,
LLC; DUPONT PROPERTIES LLC;
FLETCHER PROPERTIES, INC.;
FRANKLIN VILLA PARTNERSHIP,
L.L.P.; FREMONT APARTMENTS, LLC;
FREMONT TERRACE APARTMENTS,
L.L.C.; GARFIELD COURT
PARTNERSHIP, L.L.P.; GASPARRE NEW
BOSTON SQUARE, LLC; GATEWAY
REAL ESTATE, L.L.C.; JEC PROPERTIES,
LLC; LAGOON APARTMENTS, LLC; LL
LLC; NORTHERN GOPHER
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 2 of 37




ENTERPRISES, INC.; PATRICIA L.
FLETCHER, INC.; and RAY PETERSON,

                      Plaintiffs,

v.

CITY OF MINNEAPOLIS,

                      Defendant.


                          I.        PRELIMINARY STATEMENT

       1776 was not just the year in which a nation was born. It was also the year of the

birth of an entirely new concept of the right to govern. One conceived in the rejection of

the old world’s belief in the divine right of monarchs. Based, instead, on the notion that all

rights reside in the people so that all government exists only through the consent of the

governed. And, the recognition that there are rights of which no government, not even one

freely elected, or how good its intentions, may deprive its citizens—certainly not without

due process. Individuals’ right to life, right to liberty and right to be secure in their property.

       In the Federalist, James Madison wrote that “[g]overnment is instituted no less for

the protection of the property than of the persons of individuals.” The Federalist No. 54

(James Madison). The framers of the Constitution understood this well. Alexander

Hamilton is reported to have proclaimed at the 1787 Constitutional Convention that “one

great obj[ect] of Gov[ernment] is the personal protection and security of property”. Rufus

King’s notes on Hamilton’s speech.1 Furthering this view, James Madison proposed that


1
  Hamilton’s speech was not written or captured except by the notes of observers,
including King, Lansing, Yates and Madison.
                                                2
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 3 of 37




the litmus test of effective government should be whether its citizens’ “property has

remained safe against the predatory spirit of licentious adventurers”. The Federalist No. 41

(James Madison).

       Just over a decade after the Declaration of Independence, these core rights were

enshrined in the Bill of Rights. Authored by Madison, the Takings Clause of the Fifth

Amendment provides that “private property [shall not] be taken for public use, without just

compensation.” That Amendment also prohibits depriving citizens of “life, liberty or

property without due process of law.”             The Fourth Amendment’s prohibition of

unreasonable searches and seizures provides an additional shield from government

intrusions onto private property.

       This is not be a quaint reflection on a bygone era. Courts have consistently

reaffirmed property owners’ Constitutional right to be secure in their property. In 1994, in

a Takings Clause case, the Supreme Court held that one of the principal constitutional

safeguards for private property owners is “to bar Government from forcing some people

alone to bear public burdens which, in all fairness and justice, should be borne by the public

as a whole.” Dolan v. City of Tigard, 512 U.S. 374, 384 (1994)(citing Armstrong v. United

States, 364 U.S. 40, 49, (1960)). These rights must be as vibrant and real a concern today

as they were in the 1780s. They are, after all, the fundamental underpinnings of American

society.

       Plaintiffs, a cross-section of owners of multi-family residential leasing units, have

commenced this action to enjoin the enforcement of the City of Minneapolis’s so-called

Renter Protection Ordinance (Minneapolis, Minnesota, Code of Ordinances § 244.2030,
                                              3
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 4 of 37




the “Ordinance”, Exhibit “A” to Declaration of M. Jacobson (“Jacobson Decl.”)) because

it violates these fundamental constitutional limitations. It effects an unconstitutional taking

of Plaintiffs’ and other owners of multi-family residential leasing units’ (“Owners”)

property. The Ordinance burdens Owners’ fundamental property rights by constraining the

screening criteria they may consider in evaluating potential tenants. These criteria include

major felony convictions, low credit scores, insufficient credit history and past evictions.

By imposing these constraints, the Ordinance limits Owners’ choice and is plainly intended

to force them to rent to individuals they otherwise would have rejected. Its rambling,

disjointed statement of findings and purpose shows that these constraints are imposed in

an effort to ameliorate perceived societal issues. For example, it is claimed that seventy-

five percent of low income households are “housing burdened” and that there is

disproportionate incarceration rate of African Americans and Hispanics. Limiting Owners’

property rights to address low income individuals’ ability to obtain adequate housing or

disproportionate criminal conviction rates imposes burdens upon them that should be borne

by society as a whole.

       Even if the Ordinance does not rise to the level of a constitutional taking, it certainly

deprives Owners of their property rights without substantive due process. By randomly

citing a panoply of purported societal ills, the Ordinance fails to identify what legitimate

governmental interest it is supposed to serve. And, it does not substantially, or even

rationally, advance even one of these purported societal issues. For instance, it is claimed

that the “persistent low vacancy rate, increases in rent, and stagnant wages for renters have

made it difficult for renters to afford safe affordable housing in Minneapolis . . .”
                                               4
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 5 of 37




Ordinance § 244.2030(a)(2). But, the Ordinance does not provide for more housing, rent

support, or higher wages. It is also difficult to discern how its apparent goal of facilitating

certain segment of society’s ability to obtain housing will resolve a general housing

shortage. Similarly, how limiting consideration of an applicant’s criminal background will

make multi-family buildings safer is certainly a mystery. Beyond that, the Ordinance will

just increase the number of rent-burdened tenants, which is contrary to its stated goals and

do nothing but make matters worse by increasing the likelihood of default or eviction – a

factor that may, at least in some instances, be considered in denying a rental application

even under the Ordinance.

       Beyond its substantive defects, the Ordinance is unconstitutionally vague. While

imposing potential criminal penalties and license forfeiture penalties, it does not adequately

specify the prohibited conduct. For instance, the Ordinance provides that an Owner

utilizing more restrictive screening criteria than specified therein must conduct an

individualized assessment of any basis upon which it intends to deny an application and

“must accept and consider” all “explanatory evidence” the applicant submits. Ordinance §

244.2030(d). What is meant by “consider[ing]” this evidence is uncertain. Is simply reading

whatever is provided sufficient, or must the Owner give it greater weight? The Ordinance’s

identifying factors that should be “considered” in this process do not clarify this ambiguity.

Even the Ordinance’s enforcement provisions are vague in that it does not specify under

what circumstances a violation may result in criminal prosecution or license forfeiture or

what specific criminal penalties may be imposed.



                                              5
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 6 of 37




       This seriously flawed and unconstitutional Ordinance cannot remain in force – not

even until a trial on the merits can be held. Plaintiffs accordingly move for the entry of a

Preliminary Injunction prohibiting the enforcement of the Ordinance pendite lite. That

Motion should be granted.

                                       II.    FACTS

A.     THE MINNEAPOLIS                RESIDENTIAL           LEASING        MARKET          IN
       MINNEAPOLIS

       Plaintiffs each own multi-unit buildings in Minneapolis that are leased for

residential use. Plaintiffs constitute a broad spectrum of residential landlords in the City.

(Declaration of J. Rubin (“Rubin Decl.”), ¶¶ 1-24; Declaration of L. Stefaniak (“Stefaniak

Decl.”), ¶¶ 1-4; Declaration of T. Fletcher (“Fletcher Decl.”), ¶ 1; Declaration of A. Smith

(“Smith Decl.”), ¶ 1). They include Owners of multiple and limited numbers of units and

different categories of buildings and units. (Id.). Each has joined in this action because the

Ordinance is an untenable intrusion upon their right to qualify the tenants to whom they

will rent. (Rubin Decl., ¶¶ 38-60; Stefaniak Decl., ¶¶ 15-36; Fletcher Decl., ¶¶ 9, 11; Smith

Decl., ¶¶ 13-24).

       It is crucial to Owners to lease to tenants who will and can honor the terms of their

lease. (Rubin Decl., ¶ 26). Individuals not infrequently desire an apartment beyond their

means, cannot control their finances or suffer adverse financial circumstances during the

lease. (Id., ¶ 59). In those circumstances, they default or are repeatedly delinquent in

meeting their lease payments. (Id.). Prospective tenants may also be unstable, dishonest or

disruptive. (Id., ¶ 28). While in exclusive possession of property, tenants may damage the


                                              6
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 7 of 37




property. (Id., ¶ 27). They may also pose a threat to the personal safety and well-being of

neighboring tenants and management or janitorial personnel and disturb neighboring

tenants’ quiet enjoyment of their residence. (Id., ¶ 28).

       Often without anywhere else to live, defaulting or disruptive tenants often refuse to

vacate the premises. (Id., ¶ 29). As leases involve the demise of an interest in property,

tenants can be forcibly removed through a costly, time-consuming and extended eviction

process. (Id., ¶ 30). During this period, unpaid rents mount and the tenants may further

damage the premises and threaten other tenants and the Owners’ employees. (Id., ¶ 31).

       Owners certainly seek to avoid these circumstances. (Rubin Decl., ¶ 34; Stefaniak

Decl., ¶ 11; Fletcher Decl., ¶ 9; Smith Decl., ¶ 9). Extended defaults deprive Owners of

any income from the property and expose Owners to extensive legal costs while its

obligations under its financing continue. (Rubin Decl., ¶ 29). Repeated tenant defaults,

evictions and damage to premises can accordingly be financially devastating. (Rubin Decl.,

¶ 32). Further, Owners naturally also wish to avoid their tenants and employees being

harmed or disturbed. (Id., ¶ 42). They also may be held liable for any resulting physical

harm or property harm their tenants may cause. (Id., ¶ 33).

       Each of the Plaintiffs, and virtually all residential landlords, establish screening

criteria for prospective tenants predictive of a tenants’ likelihood of defaulting, damaging

the premises or engaging in anti-social or disruptive conduct. (Rubin Decl., ¶¶ 34-36;

Stefaniak Decl., ¶¶ 11-13; Fletcher Decl., ¶¶ 9-11; Smith Decl., ¶¶ 9-11). These criteria

include an applicant’s criminal record, credit score and history, history of past evictions

and prior rental history. (Id.). Owners (or their management companies), particularly
                                              7
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 8 of 37




Owners of many units, typically develop weighted matrixes of screening criteria that are

applied objectively to qualify a tenant applicant. (Rubin Decl., ¶ 35; Stefaniak Decl., ¶ 12).

While some factors may be completely disabling, such as conviction of a violent felony,

the number, recency and other extenuating factors may be factors into the evaluation of

other screening criteria. (Rubin Decl., ¶ 40; Stefaniak Decl., ¶ 17). The vast majority of

Owners consider all of these criteria, but the weighting and consideration of extenuating

factors vary between Owners. (See id.).

B.     THE MINNEAPOLIS ORDINANCE

       In September 2019,2 the City enacted the Ordinance constraining Owners’ control

of access to their property. See Ordinance, Exhibit “A” hereto. Setting forth a litany of

perceived social ills, the Ordinance provides that, prior to accepting rental applications,

Owners “must make readily available to all applicants the landlord’s rental screening

criteria in as much detail as is feasible.” Id., § 244.2030(b). Those screening criteria may

not provide for the rejection of applicants for a number of specified reasons unless the

Owner conducts the individualized assessments specified in Section 244.2030(d).

Ordinance, §§244.2030(a) and (c).

       The reasons for which Owners may not reject applicants include prior criminal

convictions under numerous circumstances, including:

              e.     Any conviction or any other determination or


2
  The Ordinance became effective June 1, 2020, except for property owners with fifteen
(15) dwelling units or less, for which the effective date is December 1, 2020. Id., §
244.2030(i).

                                              8
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 9 of 37




              adjudication in the juvenile justice system;

              f.     Any conviction for misdemeanor offenses for which the
              dates of sentencing are older than three (3) years;

              g.      Any criminal conviction for felony offenses for which
              the dates of sentencing are older than seven (7) years; however,
              a landlord may deny an applicant who has been convicted of
              the illegal manufacture or distribution of a controlled substance
              as defined in section 102 of the Controlled Substances Act (21
              U.S.C. 802) or for those same offenses that mandate denial of
              tenancy in federally assisted housing subject to federal
              regulations, including but not limited to when any member of
              the household is subject to a lifetime sex offender registration
              requirement under a state sex offender registration program; or

              h.     Any criminal conviction for the following felony
              offenses for which the dates of sentencing are older than ten
              (10) years: first-degree assault (Minnesota Statutes Section
              609.221), first-degree arson (Minnesota Statutes Section
              609.561), aggravated robbery (Minnesota Statutes Section
              609.245), first-degree murder (Minnesota Statutes Section
              609.185), second-degree murder (Minnesota Statutes Section
              609.19), third-degree murder (Minnesota Statutes Section
              609.195), first-degree manslaughter (Minnesota Statutes
              Section 609.20, subd. 1, 2, and 5), kidnaping (Minnesota
              Statutes Section 609.25, subd. 2(2)), or first-degree criminal
              sexual conduct (Minnesota Statutes Section 609.342, subd.
              1(b) and (g)).

Id., §§ 244.2030(c)(1)(e)-(h).

       The Ordinance furthermore provides that an Owner may not reject an applicant (1)

based on credit score “by itself,” although it may rely upon “information within a credit

report that is directly relevant to fitness of a tenant,” or (2) “[i]nsufficient credit history,

unless the applicant in bad faith withholds credit history information that might otherwise

form a basis for denial.” Id., § 244.2030(c)(2).

       The limitations the Ordinance imposes extend to rental history. It provides that an

                                               9
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 10 of 37




Owner may not reject an applicant based upon:

              a.     An eviction action pursuant to Minnesota Statutes
                     Chapter 504B if the action:

                     1.     Was dismissed or resulted in a judgment for the
                            applicant before the applicant submits the
                            application;

                     2.     Was settled with no judgment or writ of recovery
                            issued that was entered one (1) or more years
                            before the applicant submits the application;

                     3.     Resulted in a judgment against the applicant that
                            was entered three (3) or more years before the
                            applicant submits the application; or

              b.     Insufficient rental history, unless the applicant in bad
                     faith withholds rental history information that might
                     otherwise form a basis for denial.

              c.     If a landlord uses a minimum income test requiring an
                     income equal to three (3) times the rent or higher, the
                     landlord must allow an exception to that test where the
                     applicant can demonstrate a history of successful rent
                     payment with an income less than three (3) times the
                     rent.

Id., § 244.2030(c)(3).

       If an Owner denies an application based on inclusive screening criteria, it must

notify the applicant within 14 days of the rejection and the specific criteria the applicant

failed to meet. Id., § 244.2030(e)(1). Before rejecting an application on the basis of the

applicant’s criminal history, even under the limited circumstances permitted by the

Ordinance’s inclusive screening criteria, an Owner must also consider any supplemental

evidence provided by the applicant at the time of application. Id., § 244.2030(e)(1).

       Moreover, subdivision (d) provides that:

                                            10
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 11 of 37



              A landlord that applies screening criteria that are more
              prohibitive that the inclusive screening criteria set forth in
              subdivision (c) must conduct an individualized assessment for
              any basis upon which the landlord intend to deny an
              application. In evaluating an applicant suing individualized
              assessment, a landlord must accept and consider all
              supplemental evidence provided with a completed application
              to explain, justify, or negate the relevance of potentially
              negative information revealed by screening.

Id., §244.2030(d). The Owner must consider the nature and severity as well as the number

and type of the incidents, the time elapsed since the date the incidents occurred, and the

age of the individual at the time the incidents occurred. Id. The Owner must notify each

such applicant in writing within 14 days of any rejection, providing both the basis for the

denial and an explanation of the reasons why the supplemental evidence, if provided, did

not adequately compensate for the factors which caused the Owner’s rejection, as well as

a list of all supplemental evidence considered. Id., §244.2030(e)(2).

       Subdivision (g) provides that “failure to comply with the provisions of this section

244.2030 may result in criminal prosecution, adverse rental license action, and/or

administrative fines, restrictions, or penalties as provided in chapter 2 of this Code.” Id.,

§ 244.2030(g). Despite the severity of these consequences, and the vast array of potential

punishment, these penalties may occur without any notice of violation to the Owner. Id.

Additionally, any tenant aggrieved by a landlord’s noncompliance with this section may

seek redress in any court of competent jurisdiction to the extent permitted by law.” Id.

                              III.   LEGAL ARGUMENT

A.     STANDARD OF REVIEW

       The Court has broad power to grant preliminary injunctive relief to prevent

irreparable injury by maintaining the status quo until a decision may be rendered on the

                                             11
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 12 of 37




merits. Granny Goose Foods, Inc. v. Bhd. Of Teamsters & Auto Truck Drivers Local No.

70, 415 U.S. 423, 439 (1974); Fed. R. Civ. P. 65(a)(1). Four factors are considered in

determining the appropriateness of injunctive relief: “(1) the threat of irreparable harm to

the movant; (2) the state of the balance between this harm and the injury that granting the

injunction will inflict on other parties litigant; (3) the probability that movant will succeed

on the merits; and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d

109, 113 (8th Cir. 1981)(en banc). No single factor is dispositive, and the court must

balance the factors to determine whether justice requires intervention. Baker Elec. Coop.,

Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir. 1994); Hill v. Xyquad, 939 F.2d 627, 630 (8th

Cir. 1991).

         However, “probable success on the merits, is frequently considered the most

important” factor. Am. Dairy Queen v. New Line Prod., Inc., 35 F. Supp. 2d 727, 729 (D.

Minn. 1998). When, as here, the validity of a law or regulation is at issue, the “balance-of-

harm and public-interest factors need not be taken into account” because the government

suffers no harm and “the public interest will perforce be served” by enjoining enforcement

of an invalid law. Bank One, Utah Nat’l Ass’n v. Guttau, 190 F.3d 844, 847–48 (8th Cir.

1999).

         Each factor weighs in favor of Plaintiffs’ request for an injunction relating to the

enforcement of the Ordinance until this litigation is resolved.




                                              12
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 13 of 37




B.     PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF THEIR
       CONSTITUTIONAL CLAIMS3

       1.     The Ordinance is an Unconstitutional Taking of Plaintiffs’ and other
              Owners’ Property

       The Fourteenth Amendment extends the Takings Clause’s prohibition of taking

private property for public use without just compensation to the states. Lingle v. Chevron

U.S.A., Inc., 544 U.S. 528, 536 (2005). The Minnesota Constitution provides similar

protection by directing that “[p]rivate property shall not be taken, destroyed or damaged

for public use without just compensation.” Minn. Const. art. I, § 13.

       An unconstitutional taking occurs when government action interferes with a

property owner’s exercise of any of the bundle of rights intrinsic to property ownership.

See, e.g., Hodel v. Irving, 481 U.S. 704 (1987) (the right to transfer property by devise or

intestacy). One of those rights is the power to exclude. See Kaiser Aetna v. U.S., 444 U.S.

164, 176 (1979) (“[T]he owner has somehow lost one of the most essential sticks in the

bundle of rights that are commonly characterized as property-the right to exclude others.”);

see also PruneYard Shopping Ctr. v. Robbins, 447 U.S. 74, 82 (1980) (“It is true that one

of the essential sticks in the bundle of property rights is the right to exclude others.”); Int’l

News Serv. v. Associated Press, 248 U.S. 215, 250 (1918) (Brandeis, J., dissenting) (“[A]n

essential element of individual property is the legal right to exclude others from enjoying

it.”); Richard A. Epstein, Takings: Private Property and the Power of Eminent Domain 63




3
  At this point, Plaintiffs only move with respect to the claims referenced below. It is
submitted that they are likely to succeed on the remaining claims set forth in their
Complaint and reserve all rights and remedies with respect to those claims.
                                               13
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 14 of 37




(1985) (describing “[t]he notion of exclusive possession” as “implicit in the basic

conception of private property”).

       The Supreme Court has accordingly held “that the ‘right to exclude,’ so universally

held to be a fundamental element of the property right, falls within this category of interests

that the Government cannot take without compensation.” Kaiser, 444 U.S. at 179-80. See

also, Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 435-36 (1982). The

reason for the interference is immaterial. Id. at 426. That is because, as set forth previously,

the Takings Clause bars government from “forcing some people alone to bear public

burdens which, in all fairness and justice, should be borne by the public as a whole.” Dolan

v. City of Tigard, supra.

       The Ordinance interferes with Owners’ right to exclude others from their property

by limiting screening criteria. Generally, and as set forth in detail previously, juvenile

dispositions, no matter how repeated or serious, may never be considered. Misdemeanor

and felony convictions may not be considered more than three years and more than 7-10

years after the date of sentencing, respectively. Additionally, neither credit scores by

themselves nor lack of credit history may be considered and the right to consider adverse

rental history is constrained. If an Owner imposes an income requirement of three or more

times the rent, it must allow an exception if prospective tenants can demonstrate they were

able to meet rent obligations of three or more times their income. The Ordinance thereby

substitutes government mandated screening criteria for those Owners believe most

predictive of a prospective tenants’ likelihood to default, damage the premises or pose a

threat to others.
                                              14
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 15 of 37




       While the Ordinance facially allows Owners to apply broader screening criteria if

they conduct “individualized assessments,” that option is actually illusory. While the

individualized assessment provision is generally vague—an independent constitutional

infirmity—subdivision (d) requires landlords to conduct “an individualized assessment for

any basis upon which the landlord intends to deny an application” if it applies screening

criteria more prohibitive than the Ordinance specifies. Ordinance, §244.2030(d). As the

Ordinance requires an individual assessment “for any basis upon which the landlord

intends to demy an application,” it appears to require an assessment even if the more

prohibitive criteria were not the basis of the denial. In conducting the assessment, the

Owner must “accept and consider” all supplemental evidence provided with a completed

application. “Supplemental evidence” is defined to mean “any written information

submitted by the applicant in addition to that provided on the landlord’s form application

that the applicant believes to be relevant to the applicant’s predicted performance as

a tenant.” Id. (emphasis added). That turns property ownership on its head by taking

control of deciding what factors will be considered in allowing an applicant access to

property from the owner and giving it to the applicant. What constitutes “consider[ing]”

supplemental evidence is another area where the Ordinance is vague, but presumably the

Owner must give it some weight. Otherwise, individualized assessment would be

meaningless. Beyond that, if the Owner denies the application, it must explain in writing

why the supplemental evidence did not “adequately compensate for the factors that

informed the landlord’s decision to reject the application.” Id., §244.2030(e)(2).



                                            15
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 16 of 37




       The net effect is that Owners may not utilize general screening criteria more

prohibitive than specified in subdivision (c) of the Ordinance. For example, even if there

were only a minute risk of an arsonist starting a fire at the demised premises, an Owner

may not refuse to accept this risk and enforce a blanket policy against leasing to anyone

convicted of arson because the Owner would have to “consider” whatever supplemental

evidence the arsonist offered. Similarly, Owners may not universally refuse to lease to

anyone convicted of any crime, no matter how violent, or with an adverse credit score,

regardless of how low.

       Moreover, “a permanent physical occupation authorized by government is a taking

without regard to the public interests that it may serve.” Loretto, 458 U.S. at 426. (statute

requiring landlords to install cable television facilities amounted to a taking despite the

facilities’ small size). See also, Lingle, 544 U.S. at 536 (the permanent physical invasion

of property by the government is a per se taking, no matter its size or scale); Spaeth v. City

of Plymouth, 344 N.W.2d 815, 821 (Minn. 1984) (“Where government action results in a

permanent physical appropriation or occupation of property, there certainly has been a

taking.”)

       The Ordinance’s plain goal is to compel Owners to rent to applicants they might

otherwise reject. It achieves that objective. Plaintiffs’ screening criteria are not uniform,

but every plaintiff applies, at least, some criteria more prohibitive than the Ordinance

authorizes. For example, credit scores below a set minimum are automatically

disqualifying for most Plaintiffs. (See, e.g., Rubin Decl., ¶ 51). Plaintiffs often typically

will not lease to individuals convicted of violent crimes and exclude individuals with
                                             16
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 17 of 37




prostitution convictions to avoid the risk of a tenant attracting solicitors to the premises.

(Rubin Decl., ¶¶ 40-48; Stefaniak Decl., ¶¶ 17-25).

       Moreover, the Ordinance will inevitably force Owners to rent to tenants just released

from prison because it permits consideration of a conviction for periods often less than the

typical sentence for the specified crime and commencing on the date of sentencing. (See

Id.). Assuming the date of sentencing is when a judge imposes the sentence, the running

on the period during which the conviction may be considered will often commence before

the prospective tenant is incarcerated and may expire before the applicant is even released

from prison. As an example, the Ordinance permits murder convictions to be considered

for ten years after the date of sentencing, but the typical sentence for murder exceeds ten

years. As such, Owners may not consider a murder conviction from the moment the convict

is released from prison. Even the Ordinance recognizes that the risk of a person convicted

of a crime only diminishes “over time”, and the risk of an inmate committing another crime

is highest immediately after the release from prison. So, Plaintiffs typically will not lease

to recently released inmates. (See, e.g., Rubin Decl., ¶¶ 40, 44-47; Stefaniak Decl., ¶ 17).

       Perhaps most disturbingly, the Ordinance’s absolute prohibition of considering a

conviction after the specified number of years means they cannot be considered for any

purpose – even to screen out applicants with multiple convictions. Once the specified time

period has elapsed, a conviction cannot be considered even as part of multiple convictions.

Owners may be required to rent to applicants with a long list of convictions simply because

the last time the prospective tenant was sentenced (again, not released from prison)

exceeds the allowable period for that crime. The prohibition of considering juvenile
                                             17
       CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 18 of 37




dispositions has the same effect because even a repeated pattern of criminal conduct cannot

be considered. Repeat offenders clearly present a higher risk of committing further crimes,

so Plaintiffs generally do not rent to them. (See, e.g., Rubin Decl., ¶ 40; Stefaniak Decl., ¶

17).

         Compelling Owners to lease to individuals they would otherwise reject results in a

physical invasion. An uninvited person taking possession of their property. The invasion

is substantial in that a lease demises a real property interest and grants the lessee the right

to exclusive possession of the property (subject to limited inspection or other such rights).

While a tenancy may not be permanent, the obligation to rent to applicants not of the

Owners’ choice is. And, leases generally span at least a year. As such, forcing Owners to

allow individuals to occupy their property is a physical taking.

         The Ordinance is not an exercise of the City’s police or land use regulatory powers.

It does not address the safe use of the demised premises, prohibit conduct or use of property

in a manner that might constitute a nuisance, or provide for the orderly land use

development. To the contrary, the Ordinance is plainly intended as a solution to perceived

societal problems. It is, as set forth previously, difficult to discern what the specific

objective of the Ordinance is, but it appears generally intended to facilitate the ability of

persons with criminal backgrounds or poor credit to lease housing. The burden of providing

this opportunity must be imposed upon all society not just Owners leasing property for

residential housing.

         That is particularly true in that burdens the Ordinance imposes upon Plaintiffs

extend beyond the irreparable harm inherent in taking their property rights. The costs of a
                                              18
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 19 of 37




tenant defaulting on a lease, damaging the property or engaging in criminal or other

disruptive conduct falls on the Owner. Evictions take time during which the property

generates no income while carrying costs continue. Evictions are also an expensive

process. Owners furthermore bear the ultimate burden of repairing property damage, which

often are not covered by security deposits.

       Additionally, property owners have a duty to address and prevent disruptive conduct

in their properties. (Rubin Decl., ¶ 33; Stefaniak Decl, ¶ 10; Fletcher Decl., ¶ 8; Smith

Decl., ¶ 8). City ordinances impose the duty upon Owners, with the assistance of City

personnel, to prevent the commission of certain crimes and conduct on the premises, such

as prostitution, drug activity, possession of weapons, and disorderly conduct. Ordinance §

244.2020(a). An increase in criminal activity on the premises will lead to heightened

licensing oversight, City intervention, or even revocation of rental licenses. Ordinance §

244.2020(d). Owners also face civil claims by persons their tenants injure.

       To make matters worse, a recently enacted Security Deposit Ordinance precludes

Owners from attempting to obtain security for the additional risks imposed upon them by

prohibiting them from requiring a security deposit of more than one month’s rent. See

Minneapolis, Minnesota, Code of Ordinances § 244.2040 (“Security Deposit Ordinance”).

Prior to the enactment of the Ordinance and the Security Deposit Ordinance, if an applicant

had, for example, one to three late payments within the past 12 months, a low credit score,

or negative references, each of which would be disabling, Plaintiffs would often obtain an

additional security deposit to ameliorate any potential financial risk in renting to that

applicant. (Rubin Decl., ¶¶ 51, 56). The City imposed additional risk on Owners while
                                              19
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 20 of 37




prohibiting them from taking reasonable measures to ameliorate some of this risk. (Id., ¶¶

53, 58).

       By taking away Owners’ fundamental, constitutionally-protected property interest

and ability to exclude unwanted persons or physical presences from their property, the City

has physically invaded Owners’ property by determining who may occupy their property

and has done so without just compensation in violation of the Fifth Amendment of the

United States Constitution and Article I, Section 13 of the Minnesota Constitution.

       2.     Even if the Ordinance Does Not Result in a Constitutional Taking, It
              Still Deprives Plaintiffs of Due Process

              a.     The Ordinance Is Subject to Strict Scrutiny Review Because it
                     Invades A Fundamental Property Right

       The Fourteenth Amendment prohibits any deprivation of life, liberty, or property

“without due process of law.” U.S. Const. amend. XIV, § 1. The Minnesota Constitution

affords the same protection. Minn. Const., Article I, Section 7; Gallagher v. City of

Clayton, 699 F.3d 1013, 1017 (8th Cir. 2012). Due process requires that legislative

enactments depriving citizens of life, liberty or property rights must advance a legitimate

state interest of sufficient magnitude to warrant the deprivation. Weiler v. Purkett, 137 F.3d

1047, 1051 (8th Cir. 1998) (citing United States v. Salerno, 481 U.S. 739, 746 (1987)).

       In McGuire v. Indep. Sch. Dist. No. 833, the Eighth Circuit recognized that:

       To have a constitutionally cognizable property interest in a right or a benefit,
       a person must have a legitimate claim of entitlement to it. Property interests
       are not created by the Constitution, they are created and their dimensions are
       defined by existing rules or understandings that stem from an independent
       source such as state law. But federal constitutional law determines whether
       that interest rises to the level of a legitimate claim of entitlement protected
       by the Due Process Clause.

                                             20
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 21 of 37




863 F.3d 1030, 1034 (8th Cir. 2017). Any deprivation of a constitutionally protected

property right triggers due process protection, but how compelling the state’s interest must

be and the degree of judicial scrutiny of the state’s action depends upon the nature of the

impacted rights.

       Legislation infringing a fundamental right are subject to strict scrutiny. Gallagher,

699 F.3d at 1017 (8th Cir. 2012) (citing Washington v. Glucksberg, 521 U.S. 702, 721

(1997)). See also, Brekke v. City of Blackduck, 984 F. Supp. 1209, 1235 (D. Minn. 1997)

(“[T]he Government is forbidden from infringing upon certain ‘fundamental’ liberty

property interests to any degree - - no matter what process is provided - - unless the

infringement is narrowly tailored to serve a compelling governmental interest.”). Accord,

SooHoo v. Johnson, 731 N.W.2d 815, 821 (Minn. 2007) (Minnesota Constitution). Only

those rights and liberties “which are objectively, deeply rooted in the Nation’s history and

tradition” are fundamental. Gallagher, 699 F.3d at 1017.

       The rights attendant to the ownership of real estate are deep rooted in Anglo-Saxon

law. Chicago, B. & Q.R. Co. v. City of Chicago, 166 U.S. 226, 235-36 (1897) (“Due

protection of the rights of property has been regarded as a vital principle of republican

institutions.”). Real estate ownership is the most fundamental property right. Kaiser, 444

U.S. at 176. Citizens’ right to be secure in their land holdings has been recognized as far

back as the Magna Carta. EDWARD COKE, THE SECOND PART OF THE INSTITUTES OF THE

LAWS OF ENGLAND 45 (1797)(“[n]o freeman shall be taken, or imprisoned, or be disseised

of his freehold, . . . but by lawful judgment of his peers, or by the law of the land.”)

(emphasis added). The Fifth Amendment’s Due Process Clause was specifically intended
                                            21
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 22 of 37




to extend these same protections in this country. Kerry v. Din, 576 U.S. 86, 90-92 (2015)

As it simply adopts the Fifth Amendment’s Due Process Clause, the Fourteenth

Amendment was clearly intended to extend its limitations to the states.

       As set forth previously, the Supreme Court has found that “one of the most essential

sticks in the bundle of rights that are commonly characterized as property” is the ability to

grant or deny access as they see fit. Kaiser, 444 U.S. at 176 (1979). See also, James

Madison, Property, National Gazette, Mar. 27, 1792 (“This term [property] in its particular

application means ‘that dominion which one man claims and exercises over the external

things of the world, in exclusion of every other individual.’”).

       The right to control access to real property is accordingly fundamental. See e.g.,

Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 540-41 (2005). Contrast, Gallagher, 699 F.

3d at 1017 (refusing to characterize the right to smoke outdoors on public property as

fundamental); Patel v. City of Sauk. Ctr., 631 F. Supp. 2d 1139, 1148 (D. Minn. 2007)

(refusing to recognize a fundamental right in the transfer of a liquor license). In this

country’s over two hundred and forty year history, property owners’ authority to determine

on a nondiscriminatory basis to whom and on what terms to lease their property has not

been questioned. An expectation so engrained in the Nation’s political and economic

systems is fundamental.

       In Fletcher Properties, Inc. v. City of Minneapolis, 947 N.W.2d 1, (Minn. 2020),

the Court upheld the constitutionality of a City ordinance prohibiting landlords from

refusing to rent to individuals on the basis of an unwillingness to comply with the

requirements of Section 8 of the United States Housing Authority Act of 1937 to against
                                             22
      CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 23 of 37




challenges that its violated the guarantees of due process of law under Minnesota’s

Constitution. In reaching this conclusion, the Court applied a rational basis standard of

review. However, it did not consider whether the ordinance at issue violated implicated

fundamental rights because the parties agreed that it did not. Id., at 10 n.5. The ordinance

in Fletcher Properties imposed one limitation upon landlords’ ability to exclude tenants

while the Ordinance seeks to control the entire screening process. That decision has no

bearing upon whether the Ordinance impedes Plaintiffs’ fundamental rights.4

                b.     The Ordinance Cannot Survive Strict Scrutiny Review

         Where legislation impacts fundamental rights, it must be “narrowly tailored to serve

a compelling state interest.” Id.; see also Karsjens v. Piper, 845 F.3d 394, 407 (8th Cir.

2017) (“[T]he strict scrutiny standard . . . is reserved for claims of infringements on

fundamental liberty interests upon which the government may not infringe unless the

infringement is narrowly tailored to serve a compelling state interest.” (internal quotations

and citations omitted); Brekke, 984 F. Supp. at 1235 (“[T]he Government is forbidden from

infringing upon certain ‘fundamental’ liberty interests to any degree - - no matter what

process is provided - - unless the infringement is narrowly tailored to serve a compelling

governmental interest.”).

         The Eighth Circuit has found the definition of a compelling state interest

“deceptively self-evident”, defining it as an interest “extremely important” or of the “first

order.” Republican Party v. White, 416 F.3d 738, 749 (8th Cir. 2005) (citing David Grump,



4
    Further, Fletcher Properties has no bearing on plaintiffs’ federal constitutional claims.
                                               23
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 24 of 37




The Narrow Tailoring Issue in the Affirmative Action Cases: Reconsidering the Supreme

Court’s Approval in Gratz and Grutter of Race-Based Decision Making by Individualized

Discretion, 56 Fl. L. Rev. 483 (2004). “A narrowly tailored regulation is one that actually

advances the state’s interests (is necessary), does not sweep too broadly (is not

overinclusive), does not leave significant influences bearing on the interest unregulated (is

not under inclusive), and could be replaced by no other regulation that could advance the

infringement[.]” Republican Party, 416 F.3d at 749. The Ordinance lacks each of these

characteristics.

                     (1)     The Ordinance’s Failure to Define the Interests It Was
                             Enacted to Address Preclude Any Finding of A Compelling
                             State Interest

       As noted previously, the Ordinance does not identify the government interests it

seeks to advance. Based on the limitations imposed, it appears directed to facilitating the

ability of individuals with prior criminal convictions, poor credit histories or adverse rental

histories to obtain housing. But, there is also no statement that this is the Ordinance’s

purpose. There is also no indication of why the City believed it was necessary to provide

this assistance.

       The Ordinance’s Findings and Purpose section addresses the purported issues in the

general market for rental housing in Minneapolis, sociological issues that may cause

minorities and low income residents to be more likely to have a criminal history, prior

evictions or credit issues, U.S. Department of Housing and Urban Development guidelines

on the appropriate consideration of criminal records in rental decisions and purported

problems with credit reporting. But, none of these issues are tied to the circumstances of

                                              24
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 25 of 37




individuals with criminal backgrounds, a history of evictions or poor credit histories. There

is no assertion that individuals with these backgrounds cannot obtain housing and certainly

no assertion that they cannot secure housing that similarly situated individuals without

those issues are able to obtain. The Ordinance does not even address how criminal

backgrounds, eviction history and poor credit ratings are considered in leasing decisions in

the Minneapolis housing market.

       Where the issue sought to be addressed by an enactment is not and apparently cannot

be stated clearly, there is no basis to conclude that it is directed to addressing an interest of

“extreme importance” or of the “first order”. An issue of this nature should easily be

identifiable. Here, it was not. As the Ordinance does not define its purpose or a legitimate

issue to be addressed, it cannot be deemed to promote a compelling state interest.

       Even if there were a basis to conclude a history of criminal convictions, evictions

or poor credit impacted individuals’ ability to obtain housing, the Ordinance offers no basis

to conclude that these issues are irrelevant to applicants’ likelihood of defaulting, damaging

the premises or threatening the safety or quiet enjoyment of other tenants. It is claimed that

credit scores do not “necessarily” predict the likelihood of a default, but that qualified

assertion is not a finding that they have no bearing. Further, the Ordinance permits

consideration of prior evictions and criminal convictions in some circumstances, which is

a concession of their potential relevance. See also, U.S. Department of Justice, Office of

Justice, Bureau of Justice Statist, Ex. B to Jacobson Decl. (67.8% of released prisoners

were arrested for a new crime within three (3) years and 76.6% were arrested within five



                                               25
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 26 of 37




(5) years); U.S. Department of Justice Report, Ex. C to Jacobson Decl.) (half of released

sex offenders had a subsequent arrest that led to a conviction.)

       Nevertheless, apparently attempting to distinguish between repeat criminal offenses

and housing success, one of the findings for the Ordinance is that “[s]ociological research

does not support the idea that a criminal record provides accurate information about the

potential for housing success.” Ordinance, §244.2030(a)(17). There is no legitimate basis

for this distinction. It is primarily based upon a January 2019 study authored by Cael

Warren. Success in Housing: How Much Does Criminal Background Matter? (2019) (the

“Wilder Study”). But, the Wilder Study focused on properties providing a high level of

supportive services. Wilder Study, at n. 4 (“[A]pproximately half of the population resides

in properties with level 3 services, which generally include staff on-site for several days

per week, in-depth case management services, and programming in areas such as

employment services, health and wellness, youth development, etc. About one-quarter of

householders live in properties with level 2 services, which include fewer days of staff on-

site and more limited programing. Level 1 services are lighter-touch and focused on

eviction prevention. About 15 percent of households in the study live in properties with

level 1 services available”); Id. at 9 (noting that the average service level for the sample

size was 2.1 on a four point scale ranging from level 0 - no services – to level 3 - full

supportive housing services). Those services are not offered in the general market housing

Plaintiffs offer. Moreover, the Wilder Study focused on individuals convicted of lower

grade crimes and the likelihood of a convict committing the same or similar crime in the

future. It accordingly provides no support for the limitations imposed on the right to screen
                                             26
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 27 of 37




for violent or other serious crimes. Wilder Study, at 12-13 (noting that only 2.7%, 2.6%,

and 1.6% of the sample held convictions for assault, domestic violence and “other violent

offenses,” respectively). Beyond that, there is certainly a nexus between repeated offenses

and housing success, at least to the extent that a tenant incarcerated during the course of a

tenancy will certainly default. Considering only the likelihood of default also ignores the

numerous other issues a tenant may present.

       Moreover, credit scores have been demonstrated predictive of individuals’

likelihood of meeting their ongoing financial obligations. (Rubin Decl., ¶¶ 49-50; Stefaniak

Decl., ¶ 27). That is precisely what rent obligations are. There is a broad range of credit

scores. At some point, it cannot reasonably be argued that a score will be so low that it is

reflective of a high risk of potential default.

       There cannot be a compelling government interest in foreclosing landlords from

considering factors predictive of applicants’ likelihood of meeting their lease obligations,

damaging the premises or threatening other tenants. A determination that consideration of

these factors should nevertheless be constrained to promote social welfare objectives would

not be sustainable because the burden of ameliorating whatever conditions were sought to

be addressed cannot be imposed on one segment of society. Prohibiting consideration of

these factors would constrain Plaintiffs’ right to determine access to their property and

expose them to additional expense and risk. And, all to no purpose because placing

individuals in housing they cannot maintain accomplishes nothing. It will just result in their

eviction. Further, the inability to rent to whom one chooses will inevitably lead Owners



                                                  27
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 28 of 37




and developers to either cease doing business in Minneapolis or not enter the market in the

first place, providing less housing overall and stunting Minneapolis’s recent housing boom.

                            (2)     The Ordinance Is Not Narrowly Tailored to
                                    Advance Any of the Diffuse Interests Identified
                                    Therein

       As there is no compelling state interest supporting the Ordinance, it a fortiori is not

narrowly tailored to advance any such interest. Even if there was some legitimate objective

in assuring that only relevant screening factors are considered or in facilitating the ability

of those with criminal records, past evictions or poor credit history to obtain housing, there

other circumstances in which those considerations simply do not apply. Ordinance does

not differentiate those circumstances.

       As noted previously, the Ordinance prohibits consideration of past convictions

beyond the time period specified therein even to establish a history of multiple offenses.

Repeat offenders present a manifestly different risk. Any objective of addressing the

disparate number of convictions among minorities or facilitating rehabilitation does not

justify prohibiting landlords from adopting screening criteria excluding repeat offenders.

       If “dates of sentencing” refers when the applicant is sentenced, landlords would be

precluded from considering a conviction from the moment an offender is released from

prison. That is inconsistent with the recognition even in the Ordinance that the likelihood

of committing another crime decreases over time. There is also no principled basis for the

designated periods during which criminal convictions may be considered. Those

designations appear to be based upon seriousness of the crime, but the broad categories

established in the Ordinance do not adequately differentiate among crimes. For instance,

                                             28
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 29 of 37




the first degree manslaughter and first degree murder are grouped together even though

murder is an intention act while manslaughter includes crimes of passion. Minn. Stat. §

609.20. The relevance of a criminal conviction to the leasing decision is not always

dependent upon its seriousness. As prostitutes may service customers at a demised premise,

a prostitution conviction is more significant than, for example, a simple assault conviction

arising out of an altercation. There are also some crimes, such as, kidnapping and murder,

the conviction of which for which no social policy considerations would justify requiring

landlords to lease to someone who committed those offenses.

       Additionally, there is no basis to conclude that credit scores are never relevant to

applicants’ likelihood of meeting their rental obligations. At some point, a credit score is

so low to be reflective of either an inability to meet the applicants’ legitimate obligations

or inability to assume additional monetary obligations. Yet the Ordinance prohibits any

consideration of credit scores.

       Moreover, the Ordinance is under inclusive because of its failure to address the root

cause of the issues it appears to address. For instance, if there is a high error rate in credit

histories, the City could pass measures to increase their accuracy or afford residents cost

effective means of correcting those errors. The City could create housing providing

supportive services for recently released inmates or credit counseling services.

              c.      The Ordinance Is Not Rationally Related to a Legitimate
                      Government Interest.

       Even if fundamental rights were not at stake, the Ordinance would still violate

Owners’ substantive due process rights. An ordinance only passes constitutional muster if


                                              29
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 30 of 37




it is “a reasonable means to a permissive object.” State v. Behl, 564 N.W.2d 560, 567

(Minn. 1997)). Because the City wholly failed to identify a purpose or “object” of the

Ordinance, it follows that it is impossible to determine whether the Ordinance is a

reasonable means to that object. As discussed in detail above, it is clear the City failed to

think through how the Ordinance would work in practice and whether it would actually

advance those interests. As discussed above, the only practical impact of this Ordinance on

housing will be a reduction in affordable housing. Accordingly, Plaintiffs are likely to

succeed on their substantive due process rights.

       3.     The Ordinance Is Unconstitutionally Vague and Ambiguous.

       Vague statutes imposing civil or criminal penalties violate due process. See FCC v.

Fox TV Stations, Inc., 567 U.S. 239, 253 (2012); State v. Newstrom, 371 N.W.2d 525, 528

(Minn. 1985); D.C. and M.S. v. City of St. Louis, Mo., 795 F.2d 652, 653 (8th Cir. 1986).

If a statute imposes criminal penalties, a higher standard of certainty is required. Id. (citing

Kolender v. Lawson, 461 U.S. 352, 358 n.8 (1983)). The “penal statute [must] define the

criminal offense with sufficient definiteness that ordinary people can understand what

conduct is prohibited and in a manner that does not encourage arbitrary and discriminatory

enforcement.” Newstrom, 371 N.W.2d at 528 (quoting Kolender, 461 U.S. at 357). The

Ordinance abjectly fails this standard.

       The Ordinance invites arbitrary and discriminatory enforcement because it “lacks

adequate standards restricting the discretion of the governmental authority that applies it.”

State v. Ness, 819 N.W.2d 219, 228 (Minn. App. 2012) (citing Giaccio v. Pennsylvania,

382 U.S. 399, 402-03 (1966); Smith v. Goguen, 415 U.S. 566, 572-73 (1974). While

                                              30
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 31 of 37




providing that a violation, “may result in criminal prosecution, adverse rental license

action, and/or administrative fines, restrictions, or penalties as provided in chapter 2 of this

Code, the Ordinance does not define or in any manner limit what “criminal penalties,”

adverse rental license action, or fines may be imposed. Ordinance, § 244.2030(g); see

United States v. Batchelder, 442 U.S. 114, 123 (1979) (“So too, vague sentencing

provisions may pose constitutional questions if they do not state with sufficient clarity the

consequences of violating a given criminal statute.”). That is apparently left entirely to the

whim of the authorities applying it. And, there is not even a hint as to whom that is. The

reference to Title 1, Chapter 2 of the Minneapolis Code of Ordinances offers no clarity

because it provides for administrative enforcement of licensing violations. Further, the

Ordinance provides that no notice of violation is required so Owners are afforded no

warning of a possible violation or opportunity to cure.

       These unnamed enforcers will be “free to decide, without any legally fixed

standards, what is prohibited and what is not in each particular case.” Giaccio, 382 U.S. at

402-03. Most troubling is the individualized assessment requirement. As explained

previously, what “consider[ation]” an owner must give applicants’ supplemental evidence

is uncertain. Does it mean the landlord must give it more consideration than reading it? If

so, what is required? For example, if an applicant attempts to negate an eviction by

contending it was without basis, it is unclear whether an Owner must accept the truth of

those assertions. Beyond that, to what extent the Owner’s determination is subject to

challenge is uncertain. The Ordinance appears to permit Owners to be held criminally liable

if a fact finder were to disagree with their assessment that proffered supplemental evidence
                                              31
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 32 of 37




does not negate an unsatisfied screening criteria.

       The Ordinance is otherwise so ambiguous that proper compliance is impossible.

Section 244.2030(b) states that an Owner must make readily available to applicants the

Owner’s screening criteria “in as much detail as feasible.” That is an inherently subject

standard. It also fails to provide sufficient information to evaluate an applicant’s criminal

history. Sections 244.2030(c)(1)(f), (g), and (h) of the Ordinance require Owners to

evaluate an applicant’s criminal history record from the “dates of sentencing” for crimes

committed. However, the phrase “dates of sentencing” could mean the date the sentence

was imposed or the date the sentence began to run. As the plural “dates” is utilized, it might

also mean the dates during which applicants served their sentence (although if that were

the intention, the Ordinance presumably would refer to dates of incarceration). How this

terms is interpreted makes an enormous difference because, as set forth previously, Owners

may be unable to consider a conviction from the moment applicants are released from

prison if dates of sentencing means when sentence was imposed or began to run.5

       It is unclear what criminal convictions for felony offenses are excluded from the

Ordinance based on mandated denial of tenancy in federally assisted housing programs.

Section 244.2030(c)(1)(g) of the Ordinance states that an Owner may not consider a


5
  Inexplicably, the Ordinance’s “inclusive screening criteria” allows Owners to consider
only recent convictions for misdemeanors and felonies, but does not address at all the
separate, intermediary category of gross misdemeanor offenses, which include “any crime
which is not a felony or a misdemeanor.” Minn. Stat. § 609.02, subd. 4. Thus, the Ordinance
forbids rejecting an applicant convicted of first-degree murder with dates of sentencing
ending 11 years earlier, regardless of the applicant’s record of prior felony convictions, but
allows an Owner to reject an applicant because of one gross misdemeanor conviction for a
theft of property between $500-1000 or a second DWI in 10 years from 35 years prior.
                                             32
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 33 of 37




conviction for a felony offense for which the dates of sentencing are older than seven (7)

years unless that offense, inter alia, is one of “those same offenses that mandate denial of

tenancy in federally assisted housing subject to federal regulations . . . .” The Ordinance

does not specify to which federally assisted housing program and/or federal regulations it

refers. There is no guidance to determine what criminal convictions fall within this

exception.

       In addition, as also noted above, Section 244.2030(c)(2)(a) of the Ordinance states

that an Owner may not reject an applicant based on a low credit score “by itself” but may

consider information within a credit report that is “directly relevant to fitness as a tenant.”

That language does not tell an Owner whether it may base a rejection on a low credit score

in conjunction with other information in the credit report that meets the “directly relevant”

criteria, or whether it is prohibited from basing a rejection on a low credit score in all

instances. Furthermore, that same Section o provides no guidance as to what information

in a credit report is “directly relevant to fitness as a tenant.” Accordingly, an Owner cannot

know whether its subjective belief that some information is “directly relevant” is sufficient

for compliance, or whether reasonable belief is required, or whether some other standard

will be applied to determine either that the information is “directly relevant” or, conversely,

that it is not “directly relevant” and the Owner has subjected itself to the significant

consequences of having violated the Ordinance.

       Section 244.2030(c)(3)(c) of the Ordinance requires an Owner to allow exceptions

from the 3x Income Test where the applicant can demonstrate “a history of successful rental

payment” with a lower income. There is no definition or guidance for an Owner to
                                              33
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 34 of 37




determine what constitutes a “successful” payment history. If there were any defaults, is

that an unsuccessful history? There is also no definition or guidance as to the length of

time an applicant must have had “successful rental payment” in order for it to constitute a

“history” under the Ordinance.

       Acknowledging these problems, the Ordinance promises that “[p]rior to the

effective date, the city will convene a cross-sector implementation committee to create and

execute an implementation plan . . .The committee will determine best practices and

policies for ordinance implementation, including the creation of relevant screening

templates for legal screening options including individualized assessment, and create an

outreach and engagement plan.”         Ordinance, § 244.2030(i). Despite convening an

implementation committee, that committee failed to create or execute any implementation

plan, determine best practices and policies for ordinance implementation, create screening

templates for legal screening options, or create an outreach and engagement plan prior to

the effective date of the Ordinance, and has also failed to do so at any time prior to the

filing of Plaintiffs’ Complaint.

       Due to this lack of clarity, Owners are at serious risk of significant criminal, civil,

and administrative penalties for violating the Ordinance. Because it is unclear as to what

speech and conduct is forbidden or punishable, this Ordinance is void for vaguenessand

Plaintiffs are likely to succeed on the merits of their vagueness challenge. See Grayned v.

City of Rockford, 408 U.S. 104, 108-09 (1972).

       Because Plaintiffs have shown they are likely to succeed on the merits of a number

of their claims, this Dataphase factors weighs in favor of granting a preliminary injunction.
                                             34
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 35 of 37




C.     Plaintiffs Have Suffered and Will Continue to Suffer Considerable,
       Irreparable Harm without Injunctive Relief.

       Plaintiffs have suffered and will continue to suffer irreparable harm from the

Ordinance unless and until the Court grants injunctive relief. As set forth above, Defendant

has imposed significant restrictions on Plaintiffs’ fundamental property rights amounting

to an unconstitutional taking of Plaintiffs’ property and deprived Plaintiffs of these rights

through an impossibly vague and ambiguous Ordinance that subjects Plaintiffs to

significant penalties, including criminal prosecution, loss of rental license, fines, and other

damages. The denial of a constitutional right is per se irreparable harm. Elrod v. Burns,

427 U.S. 347, 373 (“[Loss of constitutional] “freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury”).

       Because Plaintiffs have demonstrated a likelihood of success on the merits of their

claims, they have established they will suffer irreparable harm without injunctive relief,

and this Dataphase factor weighs in favor of injunctive relief. See Phelps-Roper v. Nixon,

545 F.3d 685, 690 (8th Cir. 2008) (citing Marcus v. Iowa Pub. Television, 97 F.3d 1137,

1140-41 (8th Cir. 1996); see also Northshor Experience, Inc. v. City of Duluth, 442 F.

Supp. 2d 713, 719 (D. Minn. 2006).

D.     Balance of Harms Favors Injunctive Relief

       The next Dataphase factor requires the court to balance the irreparable harm to the

Owners, and the injury that granting the injunction will inflict on the City. Because

Plaintiffs are challenging the validity of the Ordinance, case law confirms that the balance

of harm need not be considered, because the government suffers no harm by enjoining


                                              35
     CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 36 of 37




enforcement of an invalid law. Bank One, 190 F.3d at 847-48. Even if considered, however,

this factor tips sharply in favor of an injunction. The loss of Plaintiffs and other Owners’

constitutional freedoms pales in comparison to whatever alleged harm Defendant might

suffer from the issuance of an injunction. Accordingly, this Dataphase factor also weighs

in favor of granting injunctive relief.

E.     Public Policy Supports Injunctive Relief.

       As with the balance of harm factor, this Court is not required to consider the public

policy factor in the context of this case, because “the public interest will perforce be served”

by enjoining enforcement of an invalid law. Bank One, 190 F.3d at 847-48. Furthermore,

Plaintiff’s claims are based on rights protected by the United States and Minnesota

Constitution. Granting injunctive relief to enforce such rights will, accordingly, support the

freedoms guaranteed by the United States and Minnesota Constitutions.

       When deciding a constitutional challenge, this factor is dependent on the

determination of the likelihood of success on the merits, because it is always in the public’s

best interest to protect constitutional rights. Phelps–Roper, 545 F.3d at 690; see also

Kirkeby v. Furness, 52 F. 3d 772, 775 (8th Cir. 1995). Because Plaintiffs have established

they are likely to succeed on the merits of its claims, this final Dataphase factor also weighs

in favor of granting injunctive relief.


                                   IV.    CONCLUSION

       As set forth above, all of the Dataphase factors weigh in favor of granting injunctive

relief. Accordingly, Plaintiffs respectfully request that the Court grant its Motion for


                                              36
    CASE 0:20-cv-01904-PAM-BRT Document 51 Filed 09/08/20 Page 37 of 37




Preliminary Injunction to enjoin Defendant from enforcing the Ordinance until this

litigation is resolved.




                                     COZEN O’CONNOR


                                     /s/ Mark Jacobson
                                     Mark Jacobson (#0188943)
                                     E-mail: mjacobson@cozen.com
                                     Steven Katkov (#0202769)
                                     E-mail: skatkov@cozen.com
                                     Cassandra M. Jacobsen (#0400120)
                                     E-mail: cjacobsen@cozen.com
                                     33 South Sixth Street, Suite 3800
                                     Minneapolis, MN 55402
                                     Telephone: 612.260.9000

                                     Robert Hayes (PA #33099)
                                     (admitted pro hac vice)
                                     E-mail: rhayes@cozen.com
                                     Calli Padilla (PA #312102)
                                     (admitted pro hac vice)
                                     E-mail: cpadilla@cozen.com
                                     1650 Market Street, Suite 2800
                                     Philadelphia, PA 19103
                                     Telephone: 215-665-2000

                                     Attorneys for Plaintiffs
Dated: September 8, 2020




                                       37
